DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2021 has been entered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1: “temporarily” should read --temporary--.
Claim 11: “assume a anchor” in lines 7 and 8 should read --assume an anchor--.
Claim 11: “when released constraint” in line 7 should read --when released from constraint--.
Claim 11: “wherein distal and proximal ends” in line 9 should read –wherein the distal and proximal ends--.
Claim 11: “compress opposed walls” in line 12 should read –compress the opposed walls--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the central region” in line 19. There is insufficient antecedent basis of this limitation in the claim. Further, this limitation is indefinite as it raises the question “the central region of what?”.
Claim 6 recites the limitation “in a cannula” while parent claim 1 recites “a cannula”. It is unclear whether the cannula of claim 6 is the same or different as that of claim 1. 
Claim 1 recites the implant is coiled over the exterior surface of the cannula, claim 6 recites the implant is constrained in a coiled configuration over “a needle disposed in a cannula”, and claim 7 recites “the implant is carried over a distal region on the needle”. It is unclear how the implant may be both disposed over the exterior surface of the cannula as in claim 1, and constrained over a needle as in claims 6 and 7.
Claim 9 recites the limitation “the distal anchor” in line 2. There is insufficient antecedent basis of this limitation in the claim. 
Terminal Disclaimer
The terminal disclaimer filed on 28 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,499,923 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 28 April 2021, with respect to the rejections under 35 U.S.C. 103 and the double patenting rejections have been fully considered and are persuasive in light of the amendments to the claims and the proper terminal disclaimer noted above.  The rejections of 30 December 2020 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 6-10 would be allowable given the persuasive arguments in light of the amendments to claim 1 noted above if rewritten or amended to overcome the claim objections and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 11-13, 16, and 17 would be allowable for the reasons noted in the Office action filed 26 May 2020 if rewritten or amended to overcome the objections to claim 11 set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791